      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 1 of 20




 1
     Brett E. Lewis (Admitted Pro Hac Vice)
 2   Roberto Ledesma (Admitted Pro Hac Vice)
 3   LEWIS & LIN, LLC
     81 Prospect Street, Suite 8001
 4
     Brooklyn, NY 11201
 5   Tel: (718) 243-9323
 6   Fax: (718) 243-9326
     Email:       Brett@iLawco.com
 7                Roberto@iLawco.com
 8
     Attorneys for Iaroslav Baklan
 9
10
11
                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA
12
13
      Iaroslav Baklan,
14
                   Plaintiff,                   No. 2:20-cv-00707-JZB
15
16                                                 PLAINTIFF’S BRIEF IN
      vs.
17                                                     OPPOSITION
                                                 DEFENDANT’S MOTION TO
18
                                                         DISMISS
19                                                COUNT THREE OF THE
      All Answers LTD,
20
                                                       COMPLAINT
                   Defendant.
21
22
23
24
25
26
27
28




                                          i
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 2 of 20




 1
 2                            TABLE OF CONTENTS
 3
     TABLE OF AUTHORITIES……………………………………………………..iii
 4
 5   PRELIMINARY STATEMENT………………………………………………..1
 6
     FACTUAL BACKGROUND…………………………………………………....2
 7
 8   ARGUMENT……………………………………………………….……………..5
 9
      I.    LEGAL STANDARD……………………………………………….….5
10
11
            A. THE MOTION SHOULD BE STRICKEN FOR FAILURE TO

12             COMPLY WITH LRCIV 12.1(c).…………………………………6
13
            B. THE COMPLAINT IS NOT PREMATURE.………………….…8
14
15          C. THE COMPLAINT ADEQUATELY ALLEGES A CLAIM FOR
16
               MISREPRESENTATION UNDER 15 U.S.C. §1114(2)(D)(iv)...10
17
18   CONCLUSION…………………………………………………………………..13
19
20
21
22
23
24
25
26
27
28




                                         ii
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 3 of 20




 1
 2                            TABLE OF AUTHORITIES
 3
 4   Cases
 5
 6   AIRFX.com v. AirFX LLC, No. CV 11-01064-PHX-FJM, 2011 WL 5007919, (D.

 7           Ariz. Oct. 20, 2011)……………………………………………………….12
 8
     Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona, 330 F.3d 617
 9
10           (4th Cir. 2003)…………………….………………………………..…8, 9, 12
11
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)……………….....5, 6, 10
12
13   Dluhos v. Strasberg, 321 F.3d 365 (3rd Cir. 2003)……………………………….9
14
     Del Monte Int'l GmbH v. Del Monte Corp., 995 F.Supp.2d 1107(C.D. Cal.
15
16
             2014)………………………………………………………………………..12

17   Mann v. AFN Investments, Ltd., 2007 WL 2177030 (S.D. Cal. July 27, 2007)…..9
18
     Marcus v. Holder, 574 F.3d 1182 (9th Cir. 2009)……………………….……..…..5
19
20   Medrano v. Carrington Foreclosure Servs. LLC, No. CV-19-04988-PHX-DWL,
21
             2019 WL 6219337 (D. Ariz. Nov. 21, 2019)……………………………......6
22
23   Navarro v. Block, 250 F.3d 729 (9th Cir. 2001))……………………….…….…....5
24   Rojas v. Corizon Health Care Inc., No. CV1904848PHXJATJZB, 2020 WL
25
             4201235 (D. Ariz. July 22, 2020)……………………………………………5
26
27   S. Co. v. Dauben Inc., 324 F. App'x 309 (5th Cir. 2009)…………………………..9
28
     Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14 (1st Cir. 2001)…...……9


                                           iii
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 4 of 20




 1   Storey v. Cello Holdings, L.L.C., 347 F.3d 370 (2nd Cir. 2003)…………………...9

 2   Strong Coll. Students Moving Inc. v. Coll. Hunks Hauling Junk Franchising LLC,
 3
             No. CV-12-01156-PHX-DJH, 2015 WL 12602438, (D. Ariz. May 15,
 4
 5           2015)……………………………………………………………………….12
 6
     Statutes
 7
 8   15. U.S.C. §1114(2)(D)(v)……………………………………………………...8, 9
 9
     15 U.S.C. §1114(2)(D)(iv)……………………………………………………....10
10
11
     Rules

12   Fed. R. Civ. P. 8(a)(2)…………………………………………………………..…5
13
     Fed. R. Civ. P. 12(b)(6)………………………………….……………………..….5
14
15   LRCiv 12.1(c)…………………………………….………………...………..…….6
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            iv
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 5 of 20




 1
 2         Plaintiff Iaroslav Baklan (“Plaintiff” or “Mr. Baklan”) by and through his

 3   undersigned counsel, requests that this Court deny Defendant All Answers Ltd’s
 4
     (“Defendant” or “All Answers”) Motion to Dismiss (“Motion to Dismiss” or
 5
 6   “Motion”) Count Three of Plaintiff’s Complaint (the “Complaint”).
 7
                              PRELIMINARY STATEMENT
 8
 9
           This dispute concerns the filing of an overreaching administrative domain
10
11   name complaint, and Plaintiff’s subsequent efforts: (i) to protect its ownership
12
     interest in the <UKEssay.com> domain name (the “Disputed Domain”) by filing
13
14
     this action, and (ii) to hold All Answers accountable for its administrative

15   overreach. Only the latter is implicated by the Motion. The issue presented to the
16
     Court is a simple matter of pleading – accepting the facts as pleaded, does the
17
18   Complaint state a cause of action for Reverse Domain Name Hijacking? Plaintiff
19
     respectfully submits that the Complaint adequately pleads such a cause of action.
20
21         On February 17, 2020, All Answers submitted a complaint with WIPO (the
22   “WIPO Complaint”), which contained material misrepresentations concerning its
23
     alleged trademark in the term “UK Essays,” and its alleged confusing similarity to
24
25   the Disputed Domain. See Complaint, ¶ 30. The Complaint alleges that All
26
     Answers’ UK trademark registration was fraudulently obtained, and that it
27
28   possesses no trademark rights, whatsoever under U.S. law – to which it submitted



                                               1
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 6 of 20




 1   when it filed the WIPO Complaint. Without trademark rights, there can be no

 2   confusing similarity to a trademark, and any claim to confusing similarity with a
 3
     trademark is a misrepresentation.
 4
 5         The Motion argues two bases on which the Complaint is alleged to be
 6
     deficient. First, Defendant argues that the Complaint fails to allege “suspension,
 7
 8   disabling, or transfer of the domain name,” which is an essential element of a
 9
     reverse domain name hijacking claim. Defendant, however, provides no support
10
11
     for its argument, which has been rejected by every district court and every Circuit

12   to decide the issue. Second, Defendant contends that the Complaint fails to plead a
13
     “knowing and material misrepresentation,” but this too is contradicted by the
14
15   allegations of the Complaint, which plainly spell out what the material
16
     misrepresentations were. Finally, the Motion is procedurally deficient – it lacks a
17
18   certification, and the parties never met and conferred concerning the substance of
19   the Motion before Defendant filed it.
20
           For the foregoing reasons and those that follow, Plaintiff respectfully
21
22   requests that the Motion be denied.
23
24                                   FACTUAL BACKGROUND

25
           Plaintiff respectfully refers the Court to the Complaint (ECF Doc. No. 1) for
26
27   a full and accurate statement as to what was alleged in support of each of
28
     Plaintiff’s causes of action. Certain relevant allegations are set forth herein again.


                                                2
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 7 of 20




 1      On February 17, 2020, Defendant submitted a complaint with WIPO, initiating

 2   an administrative proceeding (All Answers Ltdv. Iaroslav Baklan, Case No. D2020-
 3
     037) (the “Proceeding”), seeking an order to transfer the Disputed Domain (as
 4
 5   defined in the Complaint) to Defendant. See Complaint at ¶ 30. The WIPO
 6
     Complaint was based on Defendant’s alleged ownership of the UKESSAY and
 7
 8   UKESSAYS marks in the United Kingdom (as defined in the Complaint), and the
 9
     alleged confusing similarity of the Disputed Domain to those trademarks. See
10
11
     Complaint at ¶ 30.

12      Prior to initiating that proceeding, on September 17, 2015, Defendant applied
13
     for a trademark registration in the United Kingdom for the mark UKESSAYS, in
14
15   connection with: “Educational consultancy services; Educational information
16
     services; Information services related to education; Library services related to
17
18   documents stored and retrieved by electronic means.” See Complaint at ¶ 18. The
19   mark registered on April 3, 2016. See Id. On October 16, 2019, Defendant applied
20
     for a trademark registration in the United Kingdom for the mark UKESSAY, in
21
22   connection with: “Advisory services relating to education; Editing of written text;
23
     Educating at universities or colleges; Education and training services; Education
24
25   services.” See Complaint at ¶ 20. The mark registered on January 10, 2020. See Id.
26
        The Complaint alleges that, upon information and belief, Defendant does not
27
28   provide any of the listed services in connection with the use of the UK-registered



                                               3
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 8 of 20




 1   UKESSAYS or UKESSAY trademarks. See Complaint at ¶¶ 19, 21. The

 2   Complaint further alleges that Defendant does not use the UKESSAY OR
 3
     UKESSAYS trademarks in the United States, at all, or the UKESSAY mark
 4
 5   anywhere in the world. See Complaint at ¶¶ 26-29. The Complaint bases these
 6
     allegations on Defendant’s Website, located at www.UKEssays.com, and reports in
 7
 8   the press discussing the nature of Defendant’s services, which are not educational
 9
     advisory services at all. See Complaint at ¶¶ 22, 23. Rather, than providing
10
11
     educational advisory services, or any type of educational services, Defendant

12   writes completed essays for UK-based students – “a highly descriptive if not
13
     generic [use] for the service of selling essays to students based in the UK, which is
14
15   why Defendant engaged in linguistic gymnastics in crafting the identification of
16
     the goods and services in its UK trademark registrations.” See Complaint at ¶ 24.
17
18      On March 25, 2020, a single WIPO panelist, relying on the Material
19   Misrepresentations in the WIPO Complaint, issued a decision transferring the
20
     Disputed Domain to All Answers. See Complaint at ¶ 31. The panel failed to apply
21
22   Ninth Circuit law in rendering its decision, despite the fact that All Answers had
23
     agreed to submit to the jurisdiction of the Courts in this District in the event of a de
24
25   novo action to stop a transfer order. See Complaint at ¶ 33. On April 9, 2020,
26
     Plaintiff filed this Action to stop the transfer of the Domain Name, for a
27
28




                                                4
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 9 of 20




 1   declaration as to the validity of its ownership rights, and for a finding of reverse

 2   domain name hijacking. (ECF Doc. No. 1).
 3
 4                                        ARGUMENT
 5
        I.      LEGAL STANDARD
 6
 7
        Sufficiency of pleadings are governed by Rule 8. See Fed. R. Civ. P. 8(a)(2).
 8
 9   All a litigant need do to survive a Rule 12(b)(6) motion to dismiss is to plead

10   sufficient factual allegations “to state a claim to relief that is plausible on its face.”
11
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 only requires “a
12
13   short and plain statement of the claim showing that the pleader is entitled to relief
14
     in order to give the defendant fair notice of what the . . . claim is and the grounds
15
16   on which it rests.” Twombly, 550 U.S. at 555.
17           “A Rule 12(b)(6) motion ‘tests the legal sufficiency of a claim.’” Rojas v.
18
     Corizon Health Care Inc., No. CV1904848PHXJATJZB, 2020 WL 4201235, at *1
19
20   (D. Ariz. July 22, 2020) (quoting Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
21
     2001)). “In deciding a Rule 12(b)(6) motion, the court takes all allegations of
22
23   material fact as true and construes them in the light most favorable to the
24
     nonmoving party.” Id. (citing Marcus v. Holder, 574 F.3d 1182, 1184 (9th Cir.
25
26   2009)). “The court will presume that general allegations embrace those specific
27   facts that are necessary to support the claim.” Id. (internal quotations and citations
28




                                                  5
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 10 of 20




 1   omitted). “[A] well-pleaded complaint may proceed even if it strikes a savvy

 2   judge that actual proof of those facts is improbable, and that a recovery is very
 3
     remote and unlikely.” Twombly, 550 U.S. at 555. In other words, factual disputes
 4
 5   are neither considered, nor are to be resolved, on a Rule 12(b)(6) motion. Given the
 6
     governing standard, Count Three of the Complaint should be sustained because it
 7
 8   is well-pled under the applicable law.
 9
           Separately, as a prerequisite to filing a motion to dismiss, the moving party
10
11
     must make a certification “that, before filing the motion, the movant notified the

12   opposing party of the issues asserted in the motion and the parties were unable to
13
     agree that the pleading was curable in any part by a permissible amendment
14
15   offered by the pleading party.” LR Civ 12.1(c). The moving party “may comply
16
     with this rule through personal, telephonic, or written notice of the issues that it
17
18   intends to assert in a motion.” Id. In the event that “[a] motion [] does not contain
19   the required certification,” it “may be stricken summarily.” Id.; see also Medrano
20
     v. Carrington Foreclosure Servs. LLC, No. CV-19-04988-PHX-DWL, 2019 WL
21
22   6219337, at *4 (D. Ariz. Nov. 21, 2019).
23
        A. THE MOTION SHOULD BE STRICKEN FOR FAILURE TO
24         COMPLY WITH LR CIV 12.1(c).
25
26         The Motion includes a brief statement that reads: “[p]ursuit [sp] to LRCiv
27
     12.1(c), Defense counsel conferred with Plaintiff’s counsel concerning the basis
28




                                                6
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 11 of 20




 1   for this Motion. The parties were unable to agree that the pleading was curable in

 2   any part by a permissible amendment offered by the pleading party.” (ECF Doc.
 3
     No. 15). There is no certification attached to the Motion. Not only is there no
 4
 5   certification, but Defendant’s counsel failed to “meet and confer” with Plaintiff’s
 6
     counsel, Lewis & Lin, LLC (“Lewis & Lin”), altogether.
 7
 8      On July 15, 2020 at 11:24 AM EST, Defendant’s counsel, Mr. Scott Brenner,
 9
     emailed Lewis & Lin, asking for a conference on Defendant’s intended motion to
10
11
     dismiss and explaining the premise of said motion. See ¶ 4, Exhibit A to the

12   Declaration of Lauren Valli, Esq. dated July 29, 2020 (the “Valli Decl.”). That
13
     same day, Mr. Brenner called Lewis & Lin, and further explained his position
14
15   regarding the intended motion to one of the firm’s associates, Lauren Valli. Ms.
16
     Valli informed Mr. Brenner that she would need to confer with the partner on the
17
18   case, Mr. Brett Lewis, regarding Plaintiff’s position on the matter. See Valli Decl.
19   at ¶ 5. At no point during the call did Ms. Valli indicate what Plaintiff’s position
20
     was. See Id. After discussing the matter with Mr. Lewis, Ms. Valli emailed Mr.
21
22   Brenner that evening at 6:23 PM EST, indicating she was available for a meet and
23
     confer between 9:30 AM – 11:30 AM EST the next day. See Valli Decl. at ¶ 6;
24
25   Exhibit B. Mr. Brenner never responded to Ms. Valli’s email. Instead, he filed the
26
     Motion that same day. (ECF Doc. No. 15). Plaintiff respectfully submits that it
27
28




                                               7
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 12 of 20




 1   would be difficult to characterize what occurred as “conferring” with Plaintiff’s

 2   counsel regarding the Motion.
 3
        For this reason, alone, the Motion may be, and should be, stricken.
 4
 5      B. THE COMPLAINT IS NOT PREMATURE.
 6
 7
        The Complaint alleges that Plaintiff filed the Complaint to stop the Disputed

 8   Domain from being transferred to Defendant. See Complaint at ¶¶ 32, 59.
 9
     Plaintiff’s position that <ukessay.com> was not suspended, disabled, or
10
11   transferred, has been rejected by every court in the country to consider it, and for
12
     logically practical reasons. For example, the Fourth Circuit in Barcelona.com, Inc.
13
14   v. Excelentisimo Ayuntamiento De Barcelona, 330 F.3d 617, 626-27 (4th Cir.
15   2003) explained that:
16
           Although the domain name had not actually been
17
           transferred from Bcom, Inc. as of the time that Bcom,
18         Inc. commenced this action, the WIPO [World
19         Intellectual Property Organization] panelist had already
           ordered the transfer, and as a result of this order the
20         transfer was certain to occur absent the filing of this
21         action to stop it. By filing this suit, Bcom, Inc. obtained
           an automatic stay of the transfer order by virtue of
22
           paragraph 4(k) of the UDRP, which provides that the
23         registrar will stay implementation of the administrative
24         panel's decision if the registrant commences "a lawsuit
           against the complainant in a jurisdiction to which the
25         complainant has submitted" under the applicable UDRP
26         rule of procedure. See ICANN, UDRP ¶ 4(k). Moreover,
           this suit for declaratory judgment and injunctive relief
27
           under § 1114(2)(D)(v) appears to be precisely the
28




                                               8
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 13 of 20




 1         mechanism designed by Congress to empower a party
           whose domain name is subject to a transfer order like the
 2         one in the present case to prevent the order from being
 3         implemented.
 4   Barcelona.com, Inc., 330 F.3d at 626-27.
 5
 6         In light of the WIPO decision, transfer of the Disputed Domain would have
 7
     been inevitable but for the filing of this action. Defendant’s statutory argument
 8
 9   departs from Congress’s intent in enacting the very provision that permits
10
     Plaintiff’s assertion of reverse domain name hijacking claims – 15. U.S.C.
11
12   1114(2)(D)(v).
13
           Simply put, there is no authority for Defendant’s novel and unprecedented
14
15   interpretation of the Lanham Act, and no court ruling on the post-UDRP

16   availability of a Subsection (iv)(or (v)) claim has ever adopted Defendant’s
17
     argument. See, e.g., Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14, 17
18
19   (1st Cir. 2001); Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 383 n.11 (2nd Cir.
20
     2003); Dluhos v. Strasberg, 321 F.3d 365, 371 (3rd Cir. 2003) (citing UDRP
21
22   Paragraph4(k)); Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona,
23
     330 F.3d 617, 626-27 (4th Cir. 2003); S. Co. v. Dauben Inc., 324 F. App'x 309, 311
24
25
     (5th Cir. 2009); Mann v. AFN Investments, Ltd., 2007 WL 2177030, at *2 (S.D.

26   Cal. July 27, 2007). Accordingly, there is no basis to dismiss Plaintiff’s Complaint
27
28




                                                9
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 14 of 20




 1   for the alleged failure to plead that the Disputed Domain has been “suspended,

 2   disabled, or transferred.”
 3
 4      C. THE COMPLAINT ADEQUATELY ALLEGES A CLAIM FOR
 5         MISREPRESENTATION UNDER 15 U.S.C. §1114(2)(D)(iv).
 6
           The Complaint alleges that Defendant lacked the required trademark rights
 7
 8   to bring a UDRP action against Plaintiff. See Complaint at ¶ 41. It does so not in a
 9
     conclusory fashion, but with plausible, detailed allegations. Twombly, 550 U.S.
10
11   544, 570 (2007). The Complaint alleges that the UKESSAY mark is not in use in
12
     the United Kingdom, where Defendant registered it, in connection with the listed
13
14   services. See Complaint at ¶ 21. There is no evidence of its use, yet the Complaint

15   cited this mark as a basis for an allegation of confusing similarity with, or having
16
     an identical trademark to, the Disputed Domain. Indeed, Defendant only applied
17
18   for the UKESSAY mark – which it does not use – in October 2019, and the mark
19
     only registered in January 2020, roughly a month before Defendant filed the WIPO
20
21   Complaint. See Complaint at ¶¶ 20, 29-30. It is certainly plausible that Defendant
22   only filed for the UKESSAY mark to create the appearance that it had an identical
23
     trademark to the Disputed Domain before filing with WIPO. Defendant’s material
24
25   misrepresentations as to its rights in the UK registered UKESSAY mark, alone, are
26
     enough to satisfy the pleading requirements for a claim of reverse domain name
27
28   hijacking.



                                               10
      Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 15 of 20




 1             Yet, the Complaint also alleges that Defendant committed fraud in

 2   connection with its UK “UKESSAYS” trademark application. See Complaint at ¶¶
 3
     19, 29. The description of goods and services provided in that application –
 4
 5   namely, “Educational consultancy services; Educational information services;
 6
     Information services related to education; Library services related to documents
 7
 8   stored and retrieved by electronic means” – bears only passing resemblance to the
 9
     services actually offered by Defendant – writing pre-paid essays, whole cloth, for
10
11
     UK-based students. Had Defendant not committed fraud on the UK trademark

12   office, it is entirely possible that Defendant’s trademark application might have
13
     been rejected, or denied registration on the Principal Register. The WIPO
14
15   Complaint offered no proof of actual use, so the fraudulently-obtained trademark
16
     loomed large in the Panel’s decision. See Complaint at ¶¶ 82-83. Again, in the
17
18   absence of a valid trademark, Defendant materially misrepresented that the
19   Disputed Domain was confusingly similar to a trademark in which it possessed
20
     rights.
21
22             Next, the Complaint alleges that Defendant does not make use of either the
23
     UKESSAY mark or UKESSAYS mark in the United States in any fashion. See
24
25   Complaint at ¶¶ 28-29. As such, Defendant has no valid trademarks in the United
26
     States. Id. Without valid U.S. trademarks, Defendant cannot prevail on a Lanham
27
28   Act claim, of which a claim for cybersquatting brought under 15 U.S.C. § 1125(d)



                                                 11
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 16 of 20




 1   is one. See Barcelona.com, Inc., 330 F.3d at 626-27. Yet, despite consenting to

 2   jurisdiction in this District through the filing of its WIPO Complaint, for a de novo
 3
     adjudication of the parties’ rights to the Disputed Domain, Defendant still filed a
 4
 5   WIPO Complaint under circumstances where it could not prevail under the
 6
     governing U.S. law, to which it had submitted. The reverse domain name hijacking
 7
 8   provisions of the Lanham Act must be read with the same lens as the rest of the
 9
     Lanham Act – a material misrepresentation as to confusing similarity with a
10
11
     trademark means confusing similarity with a U.S. mark. By choosing that Ninth

12   Circuit law would govern this dispute, Defendant cannot fairly be said to be
13
     ignorant of its own choice, or be immune to the consequences of its actions. Cf.
14
15   AIRFX.com v. AirFX LLC, No. CV 11-01064-PHX-FJM, 2011 WL 5007919, at *4
16
     (D. Ariz. Oct. 20, 2011) (where Court held that Defendant selected and chose this
17
18   District as the forum under the UDRP rules); Strong Coll. Students Moving Inc. v.
19   Coll. Hunks Hauling Junk Franchising LLC, No. CV-12-01156-PHX-DJH, 2015
20
     WL 12602438, at *7 (D. Ariz. May 15, 2015) (citing Del Monte Int'l GmbH v. Del
21
22   Monte Corp., 995 F.Supp.2d 1107, 1116 (C.D. Cal. 2014) (Court had jurisdiction
23
     over ACPA reverse domain name hijacking provision according to the Lanham
24
25   Act).
26
             Defendant chose to submit its dispute to the Panel, knowing that its WIPO
27
28   Complaint must meet the standards of the Lanham Act – and could be subjected to



                                               12
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 17 of 20




 1   the scrutiny of the Lanham Act – not only that of the UDRP. See Complaint at ¶

 2   40. At the time of filing its WIPO Complaint, and upon information and belief to
 3
     date, Defendant possessed no U.S. common law trade or service mark rights and
 4
 5   no rights under the Lanham Act in connection with essay writing services under
 6
     “UKEssays,”“UKEssay,”or any other similar mark. See Complaint at ¶ 41.
 7
 8   Therefore, any representations that Plaintiff registered a domain name that was
 9
     confusingly similar to Defendant’s mark(s) is a material misrepresentation. See
10
11
     Complaint at ¶ 87.

12         Defendant’s Motion grossly misstates what Plaintiff alleges in the
13
     Complaint as to the material misrepresentations made by All Answers in the WIPO
14
15   Complaint. The Motion fails to address any of the substantive allegations in the
16
     Complaint, and instead misrepresents those allegations by pretending that they do
17
18   not exist. Had the parties actually met and conferred, and had Plaintiff’s counsel
19   been afforded the opportunity to contest Defendant’s arguments, this Motion might
20
     have been avoided. Plaintiff respectfully submits that the Complaint contains
21
22   ample fact pleadings which, when taken as true, state a cause of action for reverse
23
     domain name hijacking.
24
25                                     CONCLUSION
26
27         For the foregoing reasons, the Defendant’s Motion to Dismiss Count Three
28
     of the Complaint should be denied.


                                              13
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 18 of 20




 1
 2
     Dated:    July 29, 2020
 3                                             LEWIS & LIN, LLC
 4
                                               By: /s/ Brett E. Lewis
 5
                                               Brett E. Lewis (admitted pro hac vice)
 6                                             Roberto Ledesma (admitted pro hac
 7
                                       vice)

 8                                             81 Prospect Street, Suite 8001
 9                                             Brooklyn, NY 11201
10                                             Tel: (718) 243-9323
                                               Fax: (718) 243-9326
11                                             brett@iLawco.com
12                                             roberto@iLawco.com
13
                                               Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                         14
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 19 of 20




 1   Brett E. Lewis (Admitted Pro Hac Vice)
     Roberto Ledesma (Admitted Pro Hac Vice)
 2   LEWIS & LIN, LLC
 3   81 Prospect Street, Suite 8001
     Brooklyn, NY 11201
 4
     Tel: (718) 243-9323
 5   Fax: (718) 243-9326
 6   Email:       Brett@iLawco.com
                  Roberto@iLawco.com
 7
 8   Attorneys for Iaroslav Baklan
 9
10                        UNITED STATES DISTRICT COURT
11
                           FOR THE DISTRICT OF ARIZONA

12
      Iaroslav Baklan,
13
                    Plaintiff,                         No. 2:20-cv-00707-JZB
14
15
      vs.
16
                                                        CERTIFICATE OF SERVICE
17
      All Answers LTD,
18
                    Defendant.
19
20
            I hereby certify that on July 29, 2020, I electronically filed the foregoing
21
22   Plaintiff’s Brief in Opposition to Defendant’s Motion to Dismiss Count Three
23
     with the Clerk of Court using the CM/ECF system which will send
24
25
     notification of such filing to the following email addresses:

26
27
     Scott E Brenner: sbrenner@thowardlaw.com
28
     Thomas P Howard: thoward@thowardlaw.com


                                                ii
     Case 2:20-cv-00707-JZB Document 20 Filed 07/29/20 Page 20 of 20




 1
 2                                             /s/ Brett E. Lewis
                                               Brett E. Lewis
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          ii
